DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “the electrical resistance heating element has a plurality of cuts” which should read “the at least one cut comprises a plurality of cuts,” as recited in claim 10, to clearly identify the plurality of cuts as further defining the prior at least one cut
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,449,308 in view of Whittle et al. (U.S. Pub. 2005/0063686). All limitations of instant claim 1 are found within the overall scope of patent claim 1 with the exception of the specificity of the at least one cut being spaced apart from edges of the electrical resistance heating element. Whittle teaches a resistive heating element (Figs. 6A-6B #9; ¶0071) including a cut (Fig. 6A #13; ¶0073)  in view of Whittle. A further mapping of dependent claims is as follows:
Instant claim 2 vs. patent claim 2
Instant claim 3 vs. patent claim 3
Instant claim 4 vs. patent claim 9
Instant claim 5 vs. patent claim 4
Instant claim 6 vs. patent claim 6
Instant claim 7 vs. patent claim 7
Instant claim 8 vs. patent claim 8
Instant claim 9 vs. patent claim 10
Instant claim 10 vs. patent claim 11
Instant claim 11 vs. patent claim 12

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2 and 5-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Whittle et al. (U.S. Pub. 2005/0063686).
Regarding claim 1, Whittle discloses an evaporator (Figs. 6A-6B; ¶¶0071-0073) comprising: an electrical resistance heating element (#9; ¶0071) capable of use for pulse heating and evaporation of an inhalationally receivable material (#4; ¶0072) distributed or distributable on a surface of the electrical resistance heating element (Fig. 6B) by an electric heating current flowing or flowable in a laminar manner with at least two electrical contacts or poles (Fig. 6A #10 at each end; ¶0072) for introducing the electric heating current into the electrical resistance heating element, wherein the electrical resistance heating element has at least one cut (Fig. 6A #13; ¶0073) constricting lines of flux of an original electric field forming or formable between the at least two electrical contacts or poles (¶0073; slits 13 limit space for electric field passage in Fig. 6A), the at least one cut being spaced apart from edges of the electrical resistance heating element (Fig. 6A #13 not touching outer edge).
Regarding claim 2, Whittle discloses the electrical resistance heating element consists of an electrically resistant material (¶0071) and the at least one cut penetrates the electrical resistance heating element (¶0073).
Regarding claim 5, Whittle discloses the at least one cut (Fig. 6A #13) extends essentially in a straight line and is aligned at least approximately at right angles to the lines of flux of the original electric field constricted by the at least one cut (Fig. 6A).
Regarding claim 6, Whittle discloses the electrical resistance heating element consists of a metallic resistance material (¶0071).
Regarding claim 7, Whittle discloses the electrical resistance heating element has a plurality of cuts (Fig. 6A multiple #13).
Regarding claim 8, Whittle discloses the plurality of cuts are unevenly closely distributed on the surface of the electrical resistance heating element (Fig. 6A). When considering the three slits 13 shown on the left side of substance 4 in Fig. 6A it can be clearly ascertained that the upper slit 13 is not spaced the same from the middle slit 13 as from the lower slit 13. Thus, the multiple slits of Whittle can be read as unevenly closely distributed.
Regarding claim 9, Whittle discloses an inhaler component (¶¶0078-0079) comprising at least one evaporator according to claim 1 (see above).
Allowable Subject Matter
Claims 3-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-4 and 10-11 are rejected solely based upon the above nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Whittle fails to teach or suggest the electrical resistance heating element is formed entirely by a porous structure. Whittle discloses a variety of possible material options for foil element 9 in ¶0071. However, the prosecution history of parent application U.S. Appn. 15/398,981 has already established that none of those material options are obviously fully porous (see Pg. 3 of Notice of Allowance mailed 18 Jun 2019).
While the mesh 8 of the embodiment of Figs. 5A-5B of Whittle may be considered to be fully porous such a mesh does not accurately read on the requirement constricting lines of flux of an original electric field forming or formable between the at least two electrical contacts or poles.”
It is thus found that one having ordinary skill in the art beginning from Whittle would not have considered it prima facie obvious to have arrived at the instantly claimed invention without improper hindsight reasoning.
No other prior art is found to accurately read on the overall requirements of claim 1, with specific consideration to the at least one cut which constricts lines of flux of an original electric field with the at least one cut being spaced apart from edges of the electrical resistance heating element (i.e. the cut(s) does not contact an edge).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785